Per Guriam. This court, in the case of The People ex rel. v. Augerer et al., 23 Ill. App. 450, and in Heep v. Jaenermann, same, 453, declined to consider the merits of a case where there was a non-compliance with rule 7, in making and furnishing abstracts. It is unnecessary for us to repeat what is said in those cases. The rule of the court is there declared. In this case no effort to furnish an abstract is made, at most merely an index. We quote from what is filed as an abstract of bill, answer and evidence. “ 7, 8, 9, complainant’s bill of complaint. “ 12 to 14, defendant’s answer. “ 18 to 55, bill of exceptions including all the testimony.” This is not an attempt to furnish an abstract. It is in no sense a compliance with the rule. We decline to consider the merits of the case, and affirm the decree under rule 26 of this court. Judgment affirmed.